NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMADO MORENO-LOPEZ,                             No.    17-70467

                Petitioner,                     Agency No. A093-441-249

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 5, 2019**
                                Pasadena, California

Before: WARDLAW and BENNETT, Circuit Judges, and SESSIONS,*** District
Judge.

      Amado Moreno-Lopez (“Moreno-Lopez”) petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
Judge’s (“IJ”) decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252 and we deny the petition.

      Substantial evidence supports the BIA’s decision that Moreno-Lopez’s

untimely asylum application did not qualify for an exception to the one-year filing

deadline. A late filing of an asylum application is excused if an applicant

demonstrates “either the existence of changed circumstances which materially

affect the applicant's eligibility for asylum or extraordinary circumstances relating

to the delay in filing an application.” 8 U.S.C. § 1158(a)(2)(D); see also 8 C.F.R. §

208.4(a). Moreno-Lopez argues that threats leveled against him by an individual in

Mexico named Viviano constitute changed circumstances. But these threats are

simply a continuation of the circumstances which Moreno-Lopez alleges prompted

him to leave Mexico in the first place. Moreno-Lopez has not explained why these

threats justify the long filing delay of fifteen years.

      Moreno-Lopez also challenges the determination that his 2009 and 2015

DUI convictions constitute particularly serious crimes which render him ineligible

for withholding of removal. We hold that the BIA did not err in finding that

Moreno-Lopez’s 2009 conviction is a particularly serious crime. Appellate review

of whether an offense constitutes a particularly serious crime “is limited to

ensuring that the agency relied on the ‘appropriate factors’ and ‘proper evidence’


                                            2                                   17-70467
to reach this conclusion.” Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1077

(9th Cir. 2015) (citation omitted) (internal alteration marks omitted). The BIA

properly analyzed Moreno-Lopez’s 2009 conviction under the framework outlined

in Matter of Frentescu, 18 I. & N. Dec. 244 (BIA 1982) and found that the

“substantial danger created” by Moreno-Lopez’s conduct rendered the 2009

conviction a particularly serious crime. Since the BIA correctly determined that

Moreno-Lopez has at least one particularly serious crime, we need not reach

whether his 2015 conviction also constituted a particularly serious crime.

      Lastly, substantial evidence in the record supports the BIA’s decision that

Moreno-Lopez did not establish that it is more likely than not that he will be

subject to torture if removed back to Mexico. See 8 C.F.R. §§ 1208.16(c),

1208.17(a). Moreno-Lopez argues that he was harassed by Viviano because he

thwarted Viviano’s attempted rape and kidnapping of his neighbor. Moreno-Lopez

testified that Viviano once tried to hit him with a truck and that on another

occasion Viviano cornered him and began pulling his clothes. Other than those two

incidents, Moreno-Lopez has only described verbal threats directed at him.

Moreno-Lopez never testified to needing any medical treatment and he continued

to go to work, run errands, and continue his daily life while these incidents with

Viviano occurred. Moreno-Lopez’s brother, also a witness to the attempted rape

and kidnapping of their neighbor, lives in Mexico unharmed. Moreno-Lopez


                                          3                                      17-70467
testified that his family still receives threats from Viviano concerning his return to

Mexico, but these alone do not constitute torture. Given what occurred with

Viviano in the past, these threats do not support a finding that it is more likely than

not that Moreno-Lopez will be tortured upon return to Mexico.

      PETITION DENIED.




                                           4                                    17-70467